DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
Response to Amendment
The amendment filed on 06/01/2021 has been entered. Claims 1, 5-6, 9-11, 15-16 and 19-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1, 5-6, 9-11, 15-16 and 19-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20130272411) (hereinafter Tu) in view of Li et al. (US 20170142418) (hereinafter Li).
Regarding claim 1, Tu teaches A method of video decoding comprising: 
creating a merge candidate list for a current block in a current picture included in a coded video bitstream (see Tu paragraph 60 regarding coded video bitstream, and paragraph 79 and 97 regarding merge candidate list created for current block);
determining a coding mode for a merge candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode); 
determining whether to add, to the merge candidate list, a vector associated with the candidate block based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector); and 
reconstructing the current block using at least one candidate from the merge candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list).
However, Tu does not explicitly teach an intra-inter blending mode from ibc mode as needed for the limitations of claim 1. 
Li, in a similar field of endeavor, teaches the current block being coded in an intra-inter blending mode that encodes the current block in accordance with a combination of an intra prediction part and an inter prediction part (see Li paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction);
wherein in response to a determination that the merge candidate block is coded in an intra block copy mode in which the merge candidate block is associated with a block vector that points to a reference block in the current picture, the block vector associated with the merge candidate block is added to the merge candidate list as the inter prediction part in the intra-inter blending mode (see Li paragraph 5 regarding intra block copy mode with block vector pointing to reference block in current picture, and paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction and paragraph 197 regarding deriving list of merge candidates for block predicted with intra block copy mode that will be used as inter part of intra-inter blending mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Li by incorporating the intra-inter blending mode as one of the determinable coding modes for a merge candidate block associated with the current block, where the candidate block is coded in ibc mode and as a result, the block vector of the merge candidate block is added to the merge list 
One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Li paragraph 1). 
Regarding claim 5, the combination of Tu and Li teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Li teaches wherein a block vector is stored for each block in the current picture coded in the intra-inter blending mode, each block having the inter prediction part generated by the corresponding block vector (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded).
Regarding claim 11, Tu teaches A video decoder for video decoding, comprising: 
processing circuitry (see Tu paragraph 59 regarding processing circuitry) configured to: 
create a merge candidate list for a current block in a current picture included in a coded video bitstream (see Tu paragraph 60 regarding coded video bitstream, and paragraph 79 and 97 regarding merge candidate list created for current block),
determine a coding mode for a merge candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode), 
determine whether to add, to the merge candidate list, a vector associated with the merge candidate block based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector), and 
reconstruct the current block using at least one candidate from the merge candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list).
However, Tu does not explicitly teach an intra-inter blending mode from ibc mode as needed for the limitations of claim 11. 
Li, in a similar field of endeavor, teaches the current block being coded in an intra-inter blending mode that encodes the current block in accordance with a combination of an intra prediction part and an inter prediction part (see Li paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction);
wherein in response to a determination that the merge candidate block is coded in an intra block copy mode in which the merge candidate block is associated with a block vector that points to a reference block in the current picture, the block vector associated with the merge candidate block is added to the merge candidate list as the inter prediction part in the intra-inter blending mode (see Li paragraph 5 regarding intra block copy mode with block vector pointing to reference block in current picture, and paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction and paragraph 197 regarding deriving list of merge candidates for block predicted with intra block copy mode that will be used as inter part of intra-inter blending mode).

One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Li paragraph 1). 
Dependent claim 15 is analogous in scope to claim 5, and is rejected according to the same reasoning.
Regarding claim 20, Tu teaches A non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder (see Tu paragraph 59 regarding non transitory CRM) causes the processor to execute a method comprising: 
creating a merge candidate list for a current block in a current picture included in a coded video bitstream (see Tu paragraph 60 regarding coded video bitstream, and paragraph 79 and 97 regarding merge candidate list created for current block);
determining a coding mode for a merge candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode); 
determining whether to add, to the merge candidate list, a vector associated with the merge candidate block based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector); and 
reconstructing the current block using at least one candidate from the merge candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list).
However, Tu does not explicitly teach an intra-inter blending mode from ibc mode as needed for the limitations of claim 20. 
Li, in a similar field of endeavor, teaches the current block being coded in an intra-inter blending mode that encodes the current block in accordance with a combination of an intra prediction part and an inter prediction part (see Li paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction);
wherein in response to a determination that the merge candidate block is coded in an intra block copy mode in which the merge candidate block is associated with a block vector that points to a reference block in the current picture, the block vector associated with the merge candidate block is added to the merge candidate list as the inter prediction part in the intra-inter blending mode (see Li paragraph 5 regarding intra block copy mode with block vector pointing to reference block in current picture, and paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction and paragraph 197 regarding deriving list of merge candidates for block predicted with intra block copy mode that will be used as inter part of intra-inter blending mode).

One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Li paragraph 1). 
Claims 6, 9-10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20130272411) (hereinafter Tu) in view of Lim et al. (US 20190200040) (hereinafter Lim), further in view of Li et al. (US 20170142418) (hereinafter Li).
Regarding claim 6, Tu teaches A method of video decoding comprising:
determining a coding mode for a candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode), 
wherein the candidate block is a block neighboring the current block (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded).
However, Tu does not explicitly teach a triangle prediction mode as needed for the limitations of claim 6. 
creating a uni-prediction candidate list for a current block in a current picture included in a coded video bitstream (see Lim paragraphs 320-325 regarding list of uni-prediction candidates), 
the current block being coded in a triangle prediction mode that partitions the current block along a diagonal of the current block (see Lim paragraph 85 regarding triangular shaped prediction unit as a prediction shape mode)
determining whether to add, to the uni-prediction candidate list, a vector associated with the candidate block based on the determined coding mode (see Lim paragraphs 315-320 regarding determination of number of merge candidates of uni-prediction candidate list); and 
reconstructing the current block using at least one candidate from the uni-prediction candidate list (see Lim paragraphs 320-325 regarding uni-prediction candidate list, and paragraph 144 regarding reconstruction of residual block),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Lim by incorporating the triangle prediction mode as a matter of the prediction unit shapes used in the prediction mode in decoding. One of ordinary skill would recognize that the teachings of Lim are directly applicable to the teachings of Tu as both are directed to methods for video decoding, especially merge modes.
One would be motivated to combine these teachings in order to provide teachings relating to decoding a video with motion compensation using a merge mode (see Lim paragraph 1). 
However, the combination of Tu and Lim does not explicitly teach an intra-inter blending mode from ibc mode as needed for the limitations of claim 6. 
in response to a determination that the candidate block is coded in an intra block copy mode in which the candidate block is associated with a block vector that points to a reference block in the current picture, the block vector associated with the candidate block is added to the uni-prediction candidate list (see Li paragraph 5 regarding intra block copy mode with block vector pointing to reference block in current picture, and paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction and paragraph 197 regarding deriving list of merge candidates for block predicted with intra block copy mode that will be used as inter part of intra-inter blending mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of the combination of Tu and Lim to include the teaching of Li by incorporating the intra-inter blending mode as one of the determinable coding modes for a merge candidate block associated with the current block, where the candidate block is coded in ibc mode and as a result, the block vector of the merge candidate block is added to the merge list as the inter part of the intra-interblending mode. One of ordinary skill would recognize that the teachings of Li are directly applicable to the teachings of Tu as both are directed to methods for video decoding.
One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Li paragraph 1). 
Regarding claim 9, the combination of Tu, Lim, and Li teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Tu, Lim, and Li teaches wherein the block vector and a motion vector associated with the current block are stored as bidirectional predictors (see 
Regarding claim 10, the combination of Tu, Lim, and Li teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Tu, Lim, and Li teaches wherein the block vector is stored as one of an LO vector and an L1 vector, and the motion vector is stored as the other of the LO vector and the L1 vector (see Tu paragraph 135 and 136 regarding reference samples in list 0 and 1 and in motion estimation, list 0 and 1 are searched for generation of reference indexes indicating the motion vectors in the list).
Regarding claim 16, Tu teaches A video decoder for video decoding;
the video decoder comprising: 
processing circuitry configured to:
determine a coding mode for a candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode),   
wherein the candidate block is a block neighboring the current block (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded).
However, Tu does not explicitly teach a triangle prediction mode as needed for the limitations of claim 16. 
create a uni-prediction candidate list for a current block in a current picture included in a coded video bitstream (see Lim paragraphs 320-325 regarding list of uni-prediction candidates), 
the current block being coded in a triangle prediction mode that partitions the current block along a diagonal of the current block (see Lim paragraph 85 regarding triangular shaped prediction unit as a prediction shape mode),
determine whether to add, to the uni-prediction candidate list, a vector associated with the candidate block based on the determined coding mode (see Lim paragraphs 315-320 regarding determination of number of merge candidates of uni-prediction candidate list), and 
reconstruct the current block using at least one candidate from the uni- prediction candidate list (see Lim paragraphs 320-325 regarding uni-prediction candidate list, and paragraph 144 regarding reconstruction of residual block).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Lim by incorporating the triangle prediction mode as a matter of the prediction unit shapes used in the prediction mode in decoding. One of ordinary skill would recognize that the teachings of Lim are directly applicable to the teachings of Tu as both are directed to methods for video decoding, especially merge modes.
One would be motivated to combine these teachings in order to provide teachings relating to decoding a video with motion compensation using a merge mode (see Lim paragraph 1). 
However, the combination of Tu and Lim does not explicitly teach an intra-inter blending mode from ibc mode as needed for the limitations of claim 16. 
in response to a determination that the candidate block is coded in an intra block copy mode in which the candidate block is associated with a block vector that points to a reference block in the current picture, the block vector associated with the candidate block is added to the uni-prediction candidate list (see Li paragraph 5 regarding intra block copy mode with block vector pointing to reference block in current picture, and paragraph 166 regarding intra-inter blending mode using the results of intra block copy mode and motion-compensated prediction and paragraph 197 regarding deriving list of merge candidates for block predicted with intra block copy mode that will be used as inter part of intra-inter blending mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of the combination of Tu and Lim to include the teaching of Li by incorporating the intra-inter blending mode as one of the determinable coding modes for a merge candidate block associated with the current block, where the candidate block is coded in ibc mode and as a result, the block vector of the merge candidate block is added to the merge list as the inter part of the intra-interblending mode. One of ordinary skill would recognize that the teachings of Li are directly applicable to the teachings of Tu as both are directed to methods for video decoding.
One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Li paragraph 1). 
Dependent claim 19 is analogous in scope to claim 9, and is rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483